Citation Nr: 1633569	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Anne Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1942 to February 1946 and with the United States Air Force for various periods from December 1950 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In this decision the RO denied the Veteran's claim for a rating in excess of 30 percent for his service-connected PTSD.  Thereafter, in July 2013, the RO increased the Veteran's PTSD rating to 50 percent, effective the date of his July 2010 claim for an increased rating.  In January 2016, the Veteran withdrew his request for a Board video conference hearing and requested instead that a decision be made based on the evidence of record.  Such evidence includes additional evidence that the Agency of Original Jurisdiction (AOJ) received in February 2016 and which includes a waiver of jurisdictional review by the AOJ in the first instance.  38 C.F.R. § 20.1304(c).

The record shows that the Veteran initiated an appeal of a January 2008 rating decision that denied his claim for service connection for diabetes mellitus, II, and a heart condition, and a June a 2011 rating decision that denied his claim for an increased rating for a skin disability.  38 C.F.R. § 20.200.  However, the record also shows that he did not perfect an appeal of these decisions by filing a substantive appeal.  Id.  Therefore, these issues are not properly before the Board at this time and will not be further addressed.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met at any point during the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Letters dated in September 2010 satisfied the duty to notify provisions with regard to the claim on appeal.  The claim was readjudicated in a July 2013 Supplemental Statements of the Case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In regard to the duty to assist, the Veteran's service treatment records and postservice medical records, including VA treatment records, have been obtained. Also, a VA examination adequate for adjudication purposes was provided to the Veteran in connection with this.  The examination was adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes his disability in detail sufficient to allow the Board to make a fully informed determination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim being adjudicated herein is thus ready to be considered on the merits.

II.  Analysis

Pertinent Facts

VA treatment records as early as 1998 show that the Veteran had anger and sleep issues and they reflect diagnoses of PTSD beginning in 2003.

In April 2004, the RO granted the Veteran's September 2003 claim for service connection for PTSD and assigned a 30 percent rating effective in September 2003.

In July 2010, the Veteran filed a claim for an increased rating for PTSD.  

A July 2010 medical report from private psychologist, John R. Atkinson, shows that the Veteran's attorney had referred him for a psychological evaluation.  He noted that the Veteran had never been treated for any kind of mental or emotional problem anywhere and had been going to the VA for other issues since 1967.  He also noted that the Veteran was in receipt of Social Security Retirement benefits and VA benefits.  On examination the Veteran was alert, but vague and digressive, and was pleasant and cooperative.  He had a short attention span.  His affect was within normal limits.  He was well oriented to time, place and person, and his memory was generally intact, although it was somewhat vague and inexact for some specifics.  His associations were relevant and his stream of thought was marked by occasional blocking.  He had nightmares and sporadic insomnia.  The examiner reported that the Veteran was 85 years old and showed some elements of cognitive dysfunction which were probably age related.  He diagnosed the Veteran as having PTSD, chronic, and assigned him a Global Assessment of Functioning (GAF) score of 48.  

The Veteran reported at a VA PTSD examination in September 2010 that he had bad dreams and poor sleep.  He also reported being hypervigilant and said he did not like crowds, was easily startled, did not watch war movies, and had a short temper.  The examiner noted that the Veteran had not received any psychiatric treatment.  He was noted to be retired at that time from full time employment.  He was also noted to be recently widowed, and had been married for over 60 years.  He had five children whom he was close to.  On examination the Veteran was alert and cooperative and was casually and appropriately dressed.  There were no loosened associations or flight of ideas, and no bizarre motor movements or ticks.  His mood was calm and his affect was appropriate.  He had no suicidal or homicidal ideation or intent.  There were no hallucinations, delusions or suspiciousness.  He was oriented times three and his memory was adequate for both remote and recent events.  His insight and judgement were also adequate.  He was diagnosed as having PTSD and was assigned a GAF score of 54.  The examiner reported that the Veteran had moderate and persistent symptoms with no remissions.  He noted that the Veteran did not have a lot of friends, went to church, and did not have a lot of interests.  He said the Veteran took medication with some relief.  His psychiatric symptoms were noted to result in some impairment of social functioning.  

In April 2012, Dr. Atkinson submitted an addendum report based on his July 2010 evaluation of the Veteran and his review of the September 2010 VA PTSD examination report.  He disagreed with the VA's examiner's report that the Veteran got along well with everyone and had not missed work.  Instead, he said that the Veteran had actually left jobs because of "falling outs" and assaultive behavior.  He relayed the partial criteria for 30 percent, 50 percent and 70 percent ratings under VA's schedule for rating mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  He went on to opine that "It is felt that the [Veteran's] impairment is somewhat above his 30% and nearer 50%, and in such a case [he] should be given the benefit of the higher rating".  

In January 2016, Dr, Atkinson submitted another report based on his evaluation of the Veteran.  He noted that the Veteran was friendly, open, frank and candid, but was also easily confused.  He noted that the Veteran had never been treated for any kind of mental health problem, but had been taking Quetiapine for a long time which helped at times to sleep better.  The examiner reported that the Veteran was a widower who lived by himself, but lived next door to his daughter.  As far as the Veteran's PTSD symptoms, the examiner noted that the Veteran met Criteria A for PTSD, and went on to note that as to other symptoms his recitations were somewhat incomplete and questionable due to neurocognitive problems and difficulty comprehending clearly what was asked of him.  He also addressed Criteria B through F.  He noted that the Veteran's occupational impairment was mild to moderate.  On examination, the Veteran was found to be pleasant, alert, vague, easily confused and would not or could not listen.  Also, the examiner reported that he would not stop talking and was very difficult to keep on the subject.  He was noted to be good humored and cooperative, and had poor concentration and normal attention span.  His psychomotor activity was normal and his affect was within normal limits.  Also, his speech patterns tended to be coherent, but hesitant, uncertain and circumstantial.  His sleep patterns were noted to be marked by incessant insomnia.  The examiner reported that the current severity of the Veteran's PTSD could not be determined due to neurocognitive deficits, problems in comprehension and a tendency to make irrelevant replies to questions.  The examiner added that as a 90 year old, the Veteran was still able to function independently with the help of his daughter next door and that it is only when one prods beneath the surface that his deficits become clear.

Pertinent Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability did not significantly change during the appeal period and a uniform evaluation is warranted.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V). Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job); a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

Discussion

While there is no disputing that the Veteran experiences symptoms of his PTSD on a daily basis, the evidence does not reveal that he has or has had or approximated the deficiencies and symptoms for a rating in excess of 50 percent under the pertinent rating criteria.  See, Mauerhan v.Principi, 16 Vet. App. 436 (1992).  In this regard, the Veteran's predominant symptoms include sleep impairment with nightmares, anxiety, and a short temper.

As far at the specific criteria under Code 9411 for a higher rating, to 70 percent, the Veteran has not been shown to have symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Rather, the reports by Dr. Atkinson in July 2010 as well as the VA examiner in September 2010 show that the Veteran was casually and appropriately dressed, was well oriented times three, and had an intact memory for remote and recent events, although he was noted by Dr. Atkinson to be somewhat vague and inexact for some specifics.  Also, he had no suicidal or homicidal ideation or intent and no impairment of thought processes.  Moreover, the Veteran did not report nor was he found to have panic or depression.  In terms of depression, Dr. Atkinson reported in January 2016 that when asked about actual depression, the Veteran said he would never get depressed over ten or fifteen minutes and this was not a diagnosable condition.  As far as the criterion for intermittently illogical, obscure or irrelevant speech, Dr. Atkinson noted in his July 2010 and January 2016 reports that the Veteran tended to be digressive and at times slightly confused, but that this was felt to probably be related to age related cognitive decline.  In terms of his ability to function independently, the Veteran was found to be independent in his daily living.  In this regard, Dr. Atkinson reported in January 2016 that for a 90 year old, the Veteran was still able to function independently with the help of his daughter next door.  

Additional evidence shows that the Veteran retired from his job in 1967.  It also shows that he had been married to his spouse for over 60 years prior to becoming a widower and has a good relationship with his children.  

As noted above, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers), and a GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  Here, the Veteran was assigned a GAF score of 48 in July 2010 and 54 in September 2010.  The Board finds that the Veteran's actual symptoms are most reflective of moderate symptoms. While not determinative of the level of impairment, the Board has considered the VA examiner's assessment in September 2010 that the Veteran had moderate and persistent symptoms of PTSD and Dr. Atkinson's determination in January 2016 that his occupational impairment was mild to moderate.  In short, the evidence does not show that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 70 percent rating.  Mauerhan v. Principi, 16 Vet. App. at 442-43.

For the foregoing reasons, the Board finds that the Veteran's overall disability picture is shown to be most consistent with the criteria for a 50 percent evaluation rather than a 70 percent evaluation.  In denying an evaluation greater than 50 percent for the Veteran's PTSD, the Board has considered the concept of "staged" ratings pursuant to Hart, supra, but a review of the record shows no distinctive periods for which the required criteria were met for a higher rating for this disability.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and it must be denied.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).


Extrashedular Consideration

The only remaining issue is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD are contemplated by the ratings, which take account of both the individual symptoms and the overall impairment caused by the PTSD.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected disability.  The Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


